On June 21, 1944, plaintiff was taken, against his will, by employees of Marcy State Hospital, to that hospital, and there confined. The purported authority for that taking and detention was a written request by a local health officer drawn up in an effort to comply with section 72 of the Mental Hygiene Law. That written request was not, however, "based upon a personal examination" by the local health officer, nor did it state that such examination had been had. The paper, therefore, was not such as is described in section 72 and so was in itself of little or no legal effect as a justification for the detention of plaintiff. However, the document did contain, over the health officer's signature, a statement of that physician's opinion that claimant was "in need of immediate care and treatment in an institution for the treatment of mental disease". It went on to state the reasons for that opinion, consisting of quotations from a statement by claimant's wife, which the health officer said he believed to be true. The wife's statement described conduct of a generally paranoiac nature. The senior physician of the State Hospital testified at the trial that he examined claimant on admission, but that physician was not permitted to testify as to what that examination consisted of or as to whether he (the physician) was of the opinion that claimant needed medical treatment. That physician did testify at the trial that he recommended electric shock treatments for claimant because, in the witness' opinion, claimant was suffering from a mental disorder "featured essentially by paranoid reactions." A week after claimant's admission to the hospital, and again a few days later, there were writ ten into the hospital records long statements by hospital attaches, of claimant's condition, containing data suggestive of paranoia. Those writings, also, were excluded from evidence. On July 5, 1944, after claimant had been in the hospital for two weeks, two *Page 406 
qualified medical examiners, not connected with the State hospital, swore to a certificate in the form required by section 74 of the Mental Hygiene Law, for a court commitment, and the commitment of claimant was ordered by a County Judge. That order was based in part on the written opinion of these two examiners that claimant was "mentally sick and a proper subject for custody and treatment in some institution for mental disease" and in part on the petition of claimant's wife, which petition contained the same information found in the local health officer's report, hereinabove referred to. The County Judge's order contained an express adjudication that claimant was "insane" and it is clear that the order was adequate authority for the restraint of claimant thereafter. However, we are told that the State is absolutely liable for such damage as claimant suffered on June 21st and between that date and July 5, 1944. This result can follow only from a holding that, despite the information furnished to the Marcy officials on June 21st, and despite their own examinations and opinions, the removal of claimant from his home to Marcy and his detention at Marcy from June 21st to July 5th was a trespass, without any legal justification or excuse, leaving open to question only the amount of his damage. In turn, such a holding must result from a theory of law that the State and its agents have absolutely no power to seize or hold mentally sick persons except upon exact and literal compliance with statutory forms, or that the State and its agents can so hold or seize such a person, without following those exact statutory procedures, only if the person is raving mad. To hold the State absolutely liable here for the June 21st to July 5th period, we must go even further and decide for ourselves that there was no danger or urgency at all, in this claimant's condition, on June 21, 1944. Such a version of the law goes very far, indeed.
Article 5 of the Mental Hygiene Law describes in detail the appropriate procedures for admitting persons to hospitals for the mentally ill. Nowhere in that article does there appear any statement or indication that these procedures are absolutely exclusive, or that the common-law powers of the State (and of private persons) to take custody of the insane, have been totally withdrawn by the Legislature. This State has had "lunacy laws" of one sort or another for decades. Some of them had *Page 407 
been in effect for many years when Emmerich v. Thorley
(35 App. Div. 452) was decided. That well-considered and authoritative case holds, with a wealth of citation from England, and from various United States jurisdictions, that private persons without judicial or other public authorization may restrain mentally sick persons who are dangerous to themselves or others. There is no reason for concluding that such is no longer the law even as to private persons, and the persons who arrested and detained this claimant were not private persons at all, but agents of the State, the duty of which, as parens patriae of persons of unsound mind, is to protect them, and the community from them (Sporza v. German Sav. Bank, 192 N.Y. 8).
Emmerich v. Thorley (supra) and similar cases hold that while a private person may summarily detain without a warrant one who is dangerously insane, that person, acting without process, does so at his peril and is liable in damages unless the restraint is "necessary". In the present case, the Appellate Division, reversing the Court of Claims, made findings to the effect that claimant was, on June 21, 1944, dangerously insane. The evidence, which is on this point undisputed, not only preponderates in favor of that finding, but can hardly lead to any other conclusion.
Was this claimant "dangerous"? Qualified persons thought he was a paranoiac. Paranoia is a psychosis and persons suffering therefrom are psychotics who need medical treatment, and sometimes show sudden and unpredictable outbursts of violence. "In dealing with paranoiacs it must be remembered that one is dealing with a class of patients who are potentially dangerous, that to this group belong perhaps the most dangerous of the so-called insane, and aside from matters of psychoanalysis, or in fact of any questions of therapeutic endeavor, it must be realized that where it is evident that the welfare of the individual and the welfare of society cross, the welfare of the individual must give way in favor of that of society. If the paranoiac is actually dangerous it is necessary to intern him in some institution where he will get proper care. The question as to whether a given paranoiac is dangerous or not, in the absence of overt acts, is often an extremely difficult one to decide" (Diseases of the Nervous System, Jelliffe and White, p. 986). *Page 408 
Fifty years ago this court knew of this dangerous disease (People v. Braun, 158 N.Y. 558, 564).
Given symptoms of paranoia, the decision as to whether a peculiar paranoiac is or is not dangerous is for qualified physicians to make. The courts cannot close their eyes to modern medical learning, or act as their own experts on psychiatric problems.
I agree with the Appellate Division that "upon the whole record in the case * * * the claimant was properly and legally admitted to Marcy State Hospital and was properly and legally treated and confined in said hospital from June 21, 1944, to August 21, 1944, both dates inclusive." I accordingly favor affirmance, with costs.
LOUGHRAN, Ch. J., LEWIS and CONWAY, JJ., concur with FULD, J.; DESMOND, J., dissents and votes for affirmance in opinion in which THACHER and DYE, JJ., concur.
Judgment reversed, etc.